DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 01/19/2022 is acknowledged.
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tadic et al. (Nanoscale, 2017, 9, 10759) in view of Ogoshi et al. (JP 2017001944). (both cited in IDS filed on 12/14/2021).
Regarding claims 1-4, Tadic et al. teaches a method of synthesizing epsilon-Fe2O3 particles by annealing silicon oxide coated beta-FeOOH precursor particles and wherein the FOOH-particles are synthesized as nanorods having diameters about mean diameters of 13.9 nm with a standard deviation of 3.2 (i.e. having a coefficient of variation of 23%) but may also take the shape of nanowires, needles, and nanoparticles having diameters of 3.3                         
                            ±
                        
                     0.5 nm (i.e. having a coefficient of variation of 15%).(page 10580, right col.– page 10581, left col.).
Tadic et al. does not teach that the beta-FeOOH particles have Fe substituted with another metal “A” as claimed.
Ogoshi et al. teaches a method of making epsilon iron oxide involving substituting iron with a metal element by coating iron oxide hydroxide particles, coating the metal with a silicon oxide and heating the coated silicon oxide/metal/iron oxide hydroxide particles to form the 
It would have been obvious to one of ordinary skill in the art to substitute Fe with other metallic elements as disclosed in Ogoshi et al.
One of ordinary skill in the art would have found it obvious to substitute Fe with other materials in order to improve the coercive force of epsilon-iron oxide particles synthesized by using the beta-iron oxide hydroxide particles as precursors as taught in the secondary reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        03/11/2022